       Case: 4:19-cr-00600-JG Doc #: 31 Filed: 01/24/20 1 of 2. PageID #: 138




                        IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

UNITED STATES OF AMERICA                     *       CASE NO. 4:19CR00600-001

       Plaintiff                             *

-vs-                                         *       JUDGE JAMES S. GWIN

KEWAN CLARK                                  *
                                                     MOTION FOR CONTINUANCE
       Defendant                       *             OF SENTENCING HEARING
                                    * * *
       Now comes the Defendant, Kewan Clark, by and through undersigned counsel, and

respectfully moves this Court for a continuance of the sentencing presently scheduled for

January 29, 2020. For cause, counsel will commence trial before Judge Tammy O’Brien in the

Summit County Common Pleas Court in State of Ohio v Jaylin Preston, CR 2019 09 3171, on

Monday, January 27, 2020. Further, counsel is also on stand by for a trial in the Jefferson

County Common Pleas Court, State of Ohio v. Tashaon Coleman. Counsel for the government

has no objection to the continuance requested herein.

       WHEREFORE, Counsel respectfully requests that the sentencing scheduled for January

29, 2020, be continued and rescheduled according to the regular docket of this Court.

                                             Respectfully submitted,


                                             /S/ WALTER T. MADISON
                                             WALTER T. MADISON #0071722
                                             Attorney for Defendant
                                             137 South Main Street, Suite 201
                                             Akron, Ohio 44308
                                             330-253-7171 - 330-253-7174 fax
                                             burdon-merlitti@neo.rr.com
       Case: 4:19-cr-00600-JG Doc #: 31 Filed: 01/24/20 2 of 2. PageID #: 139




                                           PROOF OF SERVICE

         I hereby certify that on January 24, 2020, a copy of the foregoing Motion for
Continuance of Sentencing Hearing was filed electronically. Notice of this filing will be sent to
all parties by operation of the Court’s electronic filing system. Parties may access this filing
through the Court’s system.


                                             /S/ WALTER T. MADISON
                                             WALTER T. MADISON
                                             Attorney for Defendant
